                                                                 JS-6
 1

 2
                                                                 3/25/2020
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10

11   SHAHRIAR BEHJOU,                   No. CV 18-10777 JAK (Ex)
12           Plaintiff,                 ORDER APPROVING STIPULATION
                                        FOR DISMISSAL WITH PREJUDICE
13                  v.
14   UNITED STATES OF AMERICA,
                                        Honorable John A. Kronstadt
15           Defendant.                 United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
1          Having reviewed the Stipulation for Dismissal with Prejudice and good cause
2    appearing thereof:
3          IT IS HEREBY ORDERED THAT the above-captioned action is dismissed in its
4    entirety with prejudice.
5          IT IS FURTHER ORDERED THAT each party shall bear his, her or its own
6    attorney’s fees, costs and expenses.
7
8    Dated: March 25, 2020           _________________________________
                                          John A. Kronstadt
9                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
